Amendment No. 3 to Building F and Amenities Building H Lease


AMENDMENT NO. 3 TO LEASE
This AMENDMENT NO. 3 TO LEASE (“Amendment”) is dated as of this 16th day of
November, 2016 (the “Amendment Date”), by and between SANTA CLARA CAMPUS
PROPERTY OWNER I LLC, a Delaware limited liability company (“Landlord”) and PALO
ALTO NETWORKS, INC., a Delaware corporation (“Tenant”).
RECITALS
A.    Landlord and Tenant entered into that certain Lease dated as of May 28,
2015 (the “Original Lease”), as amended by Amendment No. 1 to Lease dated
November 9, 2015 (“Amendment No. 1”), and as further amended by that certain
Amendment No. 2 to Lease dated September __, 2016 (“Amendment No. 2”) (all of
the foregoing documents being defined herein collectively as the “Lease”) for
premises (as more particularly described in the Lease, the “Leased Premises”)
previously estimated to contain approximately 340,000 rentable square feet of
floor area (+/- 8,000 rentable square feet), consisting of the entirety of the
two (2) buildings located in the City of Santa Clara, County of Santa Clara,
State of California and defined in such Lease as “Building F” and “Amenities
Building H,” all as more particularly described in the Lease;
B.    The Preliminary Notice of Re-Determination of RSF as defined in Paragraph
2.1(b) of the Original Lease has occurred and has been agreed upon by Landlord
and Tenant, resulting in the Leased Premises containing 340,923 rentable square
feet of floor area (the “Re-Measured RSF”);
C.    As contemplated by the Lease, Landlord and Tenant now desire to amend the
Lease (i) to reflect that the Leased Premises contains the Re-Measured RSF, and
(ii) to make conforming changes, all on the terms and conditions set forth
herein.
AGREEMENT
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:
1.Definitions. All capitalized terms used in this Amendment but not otherwise
defined shall have the meanings assigned to them in the Lease.
2.Leased Premises. Landlord and Tenant hereby agree that the Leased Premises
contains 340,923 rentable square feet of floor area.
3.Building F and Amenities Building H. The definitions of “Building F” and
“Amenities Building H” set forth in Article 1 of the Lease are hereby deleted
and replaced with the following:
Building F:
That certain building currently constructed on the Property with a street
address of 3100 Tannery Way (“Building F”), containing approximately 310,438
rentable square feet of space, and, for purposes of this Lease, agreed to
contain said number of rentable square feet.

Amenities Building H:
That certain building currently constructed on the Property with a street
address of 3130 Tannery Way (“Amenities Building H”), containing approximately
30,485 rentable square feet of space, and, for purposes of this Lease, agreed to
contain said number of rentable square feet.







1





--------------------------------------------------------------------------------

Amendment No. 3 to Building F and Amenities Building H Lease


4.Other Buildings. The definition of “Other Buildings” set forth in Article 1 of
the Lease is hereby deleted and replaced with the following:
Other Buildings:
(a) That certain building currently constructed in the Project (but outside the
Property) with a street address of 3333 Scott Boulevard (“Building D”),
containing approximately 245,830 rentable square feet of space, and, for
purposes of this Lease, agreed to contain said number of rentable square feet;
and

(b) that certain building currently constructed on the Property with a street
address of 3000 Tannery Way (“Building E”), containing approximately 290,082
rentable square feet of space, and, for purposes of this Lease, agreed to
contain said number of rentable square feet; and
(c) that certain building currently constructed on the Property with a street
address of 3200 Tannery Way (“Building G”), containing approximately 309,559
rentable square feet of space, and, for purposes of this Lease, agreed to
contain said number of rentable square feet; and
(d) such other buildings as may be built on the Project from time to time.
5.
Base Monthly Rent.

(a)    The definition of Base Monthly Rent set forth in Article 1 of the
Original Lease is hereby deleted and replaced with the following:
Base Monthly Rent:    The term “Base Monthly Rent” shall mean the following:
Period
Base Monthly Rent
Months 1-12
$0.00 (abated)
Months 13-24
$1,086,146.03
Months 25-36
$1,116,950.85
Months 37-48
$1,140,747.58
Months 49-60
$1,162,376.16
Months 61-72
$1,184,437.31
Months 73-84
$1,206,939.68
Months 85-96
$1,229,892.10
Months 97-108
$1,253,303.57
Months 109-120
$1,277,183.27



2





--------------------------------------------------------------------------------

Amendment No. 3 to Building F and Amenities Building H Lease


Months 121-132
$1,301,540.56





(b)    The foregoing schedule of Base Monthly Rent includes an adjustment to
incorporate the Re-Measured RSF (but deducts therefrom 463 rentable square
footage attributable to the Building’s proportionate share of the pedestrian
walkway between the Building and Building E), and the further adjustment
contemplated by Paragraph 2 of Amendment No. 2. The foregoing deduction is made
solely as an accommodation to Tenant, and Landlord and Tenant agree that such
deduction shall have no effect on any other provision of the Lease except only
to reduce the rentable square footage that was used to determine Base Monthly
Rent and that will be used to determine Fair Market Rent for purposes of Article
15 of the Lease.
6.Lump Sum Payment Amendment. Exhibit F attached to the Original Lease is hereby
deleted and replaced with Exhibit F attached to this Amendment.


7.Tenant Improvement Allowance. Pursuant to Paragraph 3(b) of the Work Letter,
the Tenant Improvement Allowance was stated to be $20,400,000, subject to
determining the Re-Measured RSF. Landlord and Tenant hereby agree that the
Tenant Improvement Allowance is $20,427,600 (which is based on the Re-Measured
RSF minus the 463 rentable square footage attributable to the Building’s
proportionate share of the pedestrian walkway between the Building and Building
E).


8.Condition Precedent To Lease Amendment. This Amendment and Landlord’s and
Tenant’s obligations hereunder are subject to the receipt by Landlord, no later
than fifteen (15) business days after the date hereof, of the Lender’s Consent,
as hereinafter defined. Landlord hereby agrees to use diligent efforts to obtain
the Lender’s Consent by such date; however, if Landlord does not receive the
Lender’s Consent by such date, this Amendment may be terminated, at Landlord’s
or Tenant’s option, by written notice delivered to the other party within five
(5) business days after the expiration of such fifteen (15) business day period,
and, upon delivery of such notice, this Amendment shall be deemed terminated and
of no further force or effect, and neither party shall have any further rights,
obligations, or liabilities hereunder. As used herein, the term “Lender’s
Consent” means a written consent to this Amendment, in form reasonably
satisfactory to Landlord and Tenant, executed by the holder of the promissory
note secured by any deed of trust encumbering the fee interest in the real
property of which the Leased Premises are a part.


9.Ratification. The Lease, as amended by this Amendment, is hereby ratified by
Landlord and Tenant and Landlord and Tenant hereby agree that the Lease, as so
amended, shall continue in full force and effect.


10.Miscellaneous.
10.1    Voluntary Agreement. The parties have read this Amendment and the mutual
releases contained in it, and on the advice of counsel they have freely and
voluntarily entered into this Amendment.
10.2    Attorney’s Fees. If either party commences an action against the other
party arising out of or in connection with this Amendment, the prevailing party
shall be entitled to recover from the non-prevailing party, reasonable
attorney’s fees and costs of suit.
10.3    Successors. This Amendment shall be binding on and inure to the benefit
of the parties and their successors.


3





--------------------------------------------------------------------------------

Amendment No. 3 to Building F and Amenities Building H Lease


10.4    Counterparts. This Amendment may be signed in two or more counterparts.
When at least one such counterpart has been signed by each party, this Amendment
shall be deemed to have been fully executed, each counterpart shall be deemed to
be an original, and all counterparts shall be deemed to be one and the same
agreement.
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]


4





--------------------------------------------------------------------------------

Amendment No. 3 to Building F and Amenities Building H Lease




IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first written above.
 
TENANT:


PALO ALTO NETWORKS, INC. , a Delaware corporation
 
By:
/s/ MARK D. MCLAUGHLIN       
 
 
Mark D. McLaughlin, Chairman and CEO
 
 
 
 
LANDLORD:


SANTA CLARA CAMPUS PROPERTY OWNER I LLC, a Delaware limited liability company


 
By: Santa Clara Phase III REIT LLC,
             a Delaware limited liability company,
             its Sole Member


             By: Santa Clara Campus Partners LLC,
                         a Delaware limited liability company,
                         its Manager


                         By: Menlo Equities Development Company IX
                                     LLC,
                                      a California limited liability company,
                                      its Manager


                                      By: Menlo Equities V LLC,
                                                  a California limited liability
company,
                                                  its Manager


                                                  By: Diamant Investments
                                                               LLC, a Delaware
                                                               limited liability
                                                               company, its
Member
 
By:
 /s/ RICHARD HOLMSTROM
 
 
Richard Holmstrom, Manager
 
 
 







5





--------------------------------------------------------------------------------


Amendment No. 3 to Building F and Amenities Building H Lease


EXHIBIT F
FORM OF LUMP SUM PAYMENT AMENDMENT
AMENDMENT NO. __TO LEASE
This AMENDMENT TO LEASE (“Amendment”) is dated as of this __ day of ___________,
201_ (the “Amendment Date”), by and between _________________ LLC, a California
limited liability company (“Landlord”), and ____________, a ________________
(“Tenant”).
RECITALS
A.    Landlord and Tenant entered into that certain Lease dated as of
____________, 201_ [as amended by that certain ___________________ dated as of
__________] (collectively, the “Lease”) for premises located in the City of
Santa Clara, County of Santa Clara, State of California, commonly known as or
otherwise described as ____________ Street, Suite _____, __________, California,
comprised of approximately ____________ rentable square feet of floor area as
more particularly described in the Lease; and
B.    Landlord has exercised the Lump Sum Payment Option as defined in Paragraph
3.1(b) of the Lease.
C.    Landlord and Tenant now desire to amend the Lease to set forth the on the
terms and conditions set forth herein.
AGREEMENT
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:
1.Definitions. All capitalized terms used in this Amendment but not otherwise
defined shall have the meanings assigned to them in the Lease.
2.Lump Sum Payment Date. The Lump Sum Payment Date is ___________, 201_.
3.Base Monthly Rent Start Date. The Base Monthly Rent Start Date is ________,
201_.
4.Abated Rent Lump Sum Payment. The amount of the Abated Rent Lump Sum Payment
is _____________ Dollars ($___________).
5.Base Monthly Rent. The schedule of Base Monthly Rent, as set forth in Article
1 of the Lease, is hereby amended in its entirety to read as follows:
Period 
Base Monthly Rent
 
 
[Months __-__
$0.00
Months __**-24
$1,086,146.03
Months 25-36
$1,116,950.85
Months 37-48
$1,140,747.58



6







--------------------------------------------------------------------------------

Amendment No. 3 to Building F and Amenities Building H Lease


Months 49-60
$1,162,376.16
Months 61-72
$1,184,437.31
Months 73-84
$1,206,939.68
Months 85-96
$1,229,892.10
Months 97-108
$1,253,303.57
Months 109-120
$1,277,183.27
Months 121-132
$1,301,540.56



**[DRAFTING NOTE: COMPLETE TO CORRESPOND WITH BASE MONTHLY RENT START DATE AND
CONFORM THE FIRST ROW IN THE SCHEDULE; IF BASE MONTHLY RENT START DATE IS MONTH
1, DELETE THE FIRST ROW IN THE SCHEDULE.]
6.Ratification. The Lease, as amended by this Amendment, is hereby ratified by
Landlord and Tenant and Landlord and Tenant hereby agree that the Lease, as so
amended, shall continue in full force and effect.
7.Miscellaneous.
7.1    Voluntary Agreement. The parties have read this Amendment and the mutual
releases contained in it, and on the advice of counsel they have freely and
voluntarily entered into this Amendment.
7.2    Attorney’s Fees. If either party commences an action against the other
party arising out of or in connection with this Amendment, the prevailing party
shall be entitled to recover from the non-prevailing party, reasonable
attorney’s fees and costs of suit.
7.3    Successors. This Amendment shall be binding on and inure to the benefit
of the parties and their successors.
7.4    Counterparts. This Amendment may be signed in two or more counterparts.
When at least one such counterpart has been signed by each party, this Amendment
shall be deemed to have been fully executed, each counterpart shall be deemed to
be an original, and all counterparts shall be deemed to be one and the same
agreement.
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]






7







--------------------------------------------------------------------------------

Amendment No. 3 to Building F and Amenities Building H Lease




IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first written above.
 
TENANT:


PALO ALTO NETWORKS, INC. , a Delaware corporation


By: _______________________________________________
       Mark D. McLaughlin, Chairman and CEO
 
 





 
LANDLORD:


SANTA CLARA CAMPUS PROPERTY OWNER I LLC, a Delaware limited liability company


 
By: Santa Clara Phase III REIT LLC,
             a Delaware limited liability company,
             its Sole Member


             By: Santa Clara Campus Partners LLC,
                         a Delaware limited liability company,
                         its Manager


                         By: Menlo Equities Development Company IX
                                     LLC,
                                      a California limited liability company,
                                      its Manager


                                      By: Menlo Equities V LLC,
                                                  a California limited liability
company,
                                                  its Manager


                                                  By: Menlo Legacy Holdings,
                                                               L.P., a
California limited
                                                               partnership,
                                                               its Managing
Member




                                                            By:_______________________
                                                                  Henry D.
Bullock, President





8





